EXHIBIT 13
                                                                                       62474920
                                                                                      Sep 20 2018
                                                                                       03:47PM


                             CAUSE NO. 2017-86022-ASB

               BEFORE THE ASBESTOS MDL PRE-TRIAL JUDGE

CRISTINA LOPEZ and CARLOS LOPEZ §                       IN THE DISTRICT COURT
                                §
VS.                             §                       11TH JUDICIAL DISTRICT
                                §
BRENNTAG NORTH AMERICA, INC., §
ET AL                           §                       HARRIS COUNTY, TEXAS

                                    Transferred from:

                             CAUSE NO. 17-12-14067-ZCV

CRISTINA LOPEZ and CARLOS LOPEZ §                       IN THE DISTRICT COURT
                                §
VS.                             §                       365TH JUDICIAL DISTRICT
                                §
BRENNTAG NORTH AMERICA, INC., §
ET AL                           §                       ZAVALA COUNTY, TEXAS


 DEFENDANTS JOHNSON & JOHNSON CONSUMER INC. AND JOHNSON &
 JOHNSON’S RESPONSES TO PLAINTIFFS’ REQUESTS FOR DISCLOSURE,

TO:    Plaintiffs, Cristina Lopez and Carlos Lopez, by and through their attorneys of
       record, Mr. Jeffrey B. Simon and Darren P. McDowell, SIMON GREENSTONE
       PANATIER, PC, 1201 Elm Street, Suite 3400, Dallas, Texas 75270.

       COME NOW Defendants Johnson & Johnson Consumer Inc. (“JJCI”) and

Johnson & Johnson (“J&J”), (collectively, “Defendants”), and provide their Responses to

Plaintiffs’ Requests for Disclosure as follows.

                                          Respectfully submitted,

                                          HARTLINE DACUS BARGER DREYER LLP
                                          800 N. Shoreline Blvd.
                                          2000 One Shoreline Plaza, North Tower
                                          Corpus Christi, Texas 78401
                                          (361) 866-8000
                                          (361) 866-8039 Facsimile
                                          Email: mterry@hdbdlaw.com
                                         By:
                                                Michael G. Terry
                                                State Bar No. 19799800

                                         ATTORNEYS FOR DEFENDANTS,
                                         JOHNSON & JOHNSON CONSUMER
                                         INC. AND JOHNSON & JOHNSON


                            CERTIFICATE OF SERVICE

      I, Michael G. Terry, do hereby certify that a true and correct copy of the foregoing

document has been served upon all known counsel of record, by the method of service

indicated below, on this the 20th day of September, 2018.



                                         MICHAEL G. TERRY

Via File & ServeXpress:

Mr. Jeffrey B. Simon
jsimon@sgpblaw.com
Mr. Darren P. McDowell
dmcdowell@sgpblaw.com
SIMON GREENSTONE PANATIER, PC
1201 Elm Street, Suite 3400
Dallas, Texas 75270
Attorneys for Plaintiffs

Mr. Donato Ramos, Jr.
donatoramosjr@ddrlex.com
LAW OFFICES OF DONATO D. RAMOS, P.L.L.C.
Texas Community Bank Building
6721 McPherson, Suite 350
Laredo, Texas 78041
Attorneys for Plaintiffs

All Other Known Counsel of Record


                                            2
                                   INTRODUCTORY STATEMENT

          Johnson’s® Baby Powder (“JBP”) and Shower to Shower®1 (“STS”) cosmetic

talc products sold in the United States (collectively “JBP/STS”) have been manufactured

and sold at various periods of time by one or more of the Defendants and/or their

predecessors, subsidiaries and affiliates (the “J&J Companies”). JJCI is currently the

entity primarily responsible for the formulation, manufacture, testing, marketing and sale

of Johnson’s® Baby Powder. Johnson & Johnson is a holding company that does not

design, manufacture, market or sell Johnson’s® Baby Powder (or any other product).2

Accordingly, the overwhelming majority of documents and information regarding

JBP/STS are in the possession of JJCI.

          Johnson’s® Baby Powder has been sold for over a century and continues to be

sold today. Shower to Shower® has been sold for more than half of a century, although

it has not been manufactured or sold by any of the J&J Companies since 2012. Over the

many decades that JBP/STS have been sold, different entities, departments, and

employees – as well as third parties – have had responsibilities for various activities

pertaining to these products, including, but not limited to activities relating to

formulation, manufacture, testing, marketing and sale. Many of Plaintiffs’ claims relate

to such activities which took place in the mid to late 1900s and therefore many of the




1
    One or more of the J&J Companies (as defined herein) manufactured, marketed, and sold Shower to Shower®
    during the period from approximately 1960 to 2012. In 2012, Shower to Shower® was sold to Valeant
    Pharmaceuticals International, Inc. (“Valeant”), which currently manufactures, markets and sells the product.
2
    For this reason, Defendants object to Plaintiffs’ collective allegations against JJCI and Johnson & Johnson on the
    grounds that they are factually and legally incorrect and improper. By making this response, Defendants do not
    concede that Johnson & Johnson is a proper defendant in this action.
                                                             3
individuals who were involved in or had first-hand knowledge of such activities have

died or are no longer employed by any of the J&J Companies.

          In connection with personal injury actions against Defendants alleging exposure to

JBP/STS (including actions alleging that such exposure caused ovarian cancer,

mesothelioma, or other diseases), Defendants have conducted reasonable searches at

various times over the course of many years to identify, collect and produce documents

that relate in a reasonably direct manner to Plaintiffs’ allegations concerning JBP/STS.

Although Defendants’ searches generally have been broad in scope, over the last several

years, Defendants have expanded their searches to take into account, among other factors,

the development of the claims and defenses in talc personal injury actions, discovery

requests propounded on Defendants, and the overall increase in number and scope of talc

personal injury actions against Defendants. In addition, in late 2017, Defendants re-

visited sources from which documents were previously collected and made additional

efforts to identify documents that may not have been identified in connection with earlier

searches.3 Responsive documents identified in connection with all of the foregoing

search efforts are being produced in this action, subject to the entry of a Protective Order

in this action (the “Document Production”).

          Included within the scope of Defendants’ Document Production are documents

concerning the talc and talcum powder used in JBP/STS (talc mining and the fabrication

and processing of talc powder, including sampling, testing and other quality control



3
    Because many of the documents collected in connection with the late 2017 search efforts were historic paper
    documents, reasonable methods of de-duplicating such documents against those previously produced are not
    available and, as a result, Defendants expect that many documents added to the production in connection with the
    late 2017 search efforts are duplicative of documents previously produced.
                                                            4
measures) as well as documents concerning the following activities and/or subject

matters: research, formulation, specification, manufacture, quality control, labeling, sales,

regulatory, adverse event reports, health and safety-related testing, and other

consideration of health and safety issues reasonably related to JBP/STS. Also included in

the Document Production are documents that may pertain to Johnson’s® Baby Powder

and Shower to Shower® sold outside the United States to the extent that they reasonably

relate to testing regarding asbestos or ovarian cancer. Reasonable efforts also have been

made to include in Defendants’ Document Production documents produced by

Defendants (including documents obtained from certain third parties) in all personal

injury actions against Defendants involving JBP/STS.4

          By referring Plaintiffs in certain of their Responses to the materials described

above, Defendants are not stating, with respect to each and every Interrogatory or

Request that they have or have had responsive information or documents, that they agree

with the characterizations contained in the Interrogatories or Requests, or that all

documents that may contain information responsive to each and every Interrogatory or

Request are included in the materials described above.                           Rather, by such reference,

including descriptions of what documents Defendants have a reasonable and good faith

belief would be included in the Document Production, Defendants are stating that, if they

have documents with responsive information, they have taken reasonable steps to identify

those documents and include them in the Document Production.


4
    Defendants are making such documents available without waiver of their right to object to the authenticity and/or
    admissibility of such documents on any ground, including but not limited to, hearsay, lack of relevance and undue
    prejudice. To the extent that Defendants identify additional responsive documents in connection with this or other
    personal injury actions against Defendants involving exposure to JBP/STS, they will supplement their Document
    Production and make them available in this case.
                                                            5
       Defendants’ Document Production is in a reasonably usable, fully searchable form

and Plaintiffs can identify specific documents that may be responsive to particular

Interrogatories and Requests based on their own interpretation of such Interrogatories and

Requests. Nevertheless, in response to certain Interrogatories and Requests that are

reasonably narrow in scope and specific, Defendants have identified in their Responses

by way of example Bates numbers of documents that they have a reasonable and good

faith belief are responsive to such Interrogatories and Requests, based on their

interpretation of those Interrogatories and Requests. Such references are not intended to

be a comprehensive listing of each and every document that may be responsive to an

Interrogatory or Request.

       Pursuant to 193.3(d) of the Texas Rules of Civil Procedure, any production of

documents or disclosure of information protected by any privilege, immunity, or doctrine,

and/or any production of a confidential document or confidential information, is not

intended as, and shall not be construed as, a waiver.

       These Responses are made in a good faith effort to supply factual information and

specify legal contentions that are presently known. Defendants reserve the right to

supplement and/or amend their Responses based on information or documents discovered

in connection with ongoing investigation, discovery and/or trial preparation in

accordance with the Texas Rules of Civil Procedure.




                                             6
      DEFENDANTS JOHNSON & JOHNSON CONSUMER INC. AND
  JOHNSON & JOHNSON’S RESPONSES TO REQUESTS FOR DISCLOSURE

(a)   The correct names of parties to the lawsuit;

      The correct names of Defendants are Johnson & Johnson Consumer Inc. (“JJCI”)

      and Johnson & Johnson (“J&J”). Defendants are unaware of the correct legal

      names of other parties to this lawsuit.

(b)   the name, address, and telephone number of any potential parties;

      Defendants are unaware at this time of any potential parties who have not been

      named in Plaintiffs’ Petition.

(c)   the legal theories and, in general, the factual bases of the responding party’s

      claims or defenses (the responding party need not marshal all evidence that

      may be offered at trial);

      Defendants’ defenses are outlined in its Answer to Plaintiffs’ Original Petition and

      any amendments filed thereto.       Without waiving any defense stated therein,

      Defendants generally contend the following:

      Defendants specifically deny that they are liable to Plaintiffs under the theories

      alleged by Plaintiffs or that any act or omission of Defendants was a proximate or

      producing cause of or contributed to (in whole or in part) the damages alleged by

      Plaintiffs. Defendants deny that any products to which Plaintiffs was allegedly

      exposed and for which Defendants are legally responsible were negligently or

      defectively designed, manufactured or marketed.




                                                7
Defendants deny that Plaintiffs contracted any asbestos-related disease(s) as a

result of exposure to asbestos while working with or around any products for

which Defendants may be legally responsible.

Further, the evidence may show that the injuries and damages alleged by

Plaintiffs, if any, were solely the fault of Plaintiffs or the fault of some other party

or parties. Alternatively, the evidence may show that Plaintiffs or some other

party or parties contributed to the injuries and damages alleged by Plaintiffs, if

any. The evidence may also show that Plaintiffs failed to properly mitigate the

alleged damages, if any. Defendants will seek a reduction of Plaintiffs’ damages

and/or its liability, if any, as a result of the above.

The evidence may also show that the claims, damages and injuries alleged by

Plaintiffs was caused in whole or in part by pre-existing or subsequent medical

conditions, which were unrelated to Defendants or were the result of natural and

ordinary diseases of life or Plaintiffs’ actions or lifestyle choices.          In the

alternative, the injuries and damages alleged by Plaintiffs was caused by an

idiosyncratic reaction, without any negligence, defect, or actionable conduct by

Defendants.

Defendants contend that Plaintiffs’ evidence cannot meet the requirements of

Merrell Dow Pharmaceuticals v. Havner, 953 S.W.2d 706 (Tex. 1997) or E.I. du

Pont de Nemours and Co. v. Robinson, 923 S.W.2d 549 (Tex. 1995).




                                         8
(d)   the amount and any method of calculating economic damages;

      Defendants contend that Plaintiffs have no damages for which it is responsible.

(e)   the name, address, and telephone number of persons having knowledge of

      relevant facts, and a brief statement of each identified person’s connection

      with the case;

      Defendants do not have personal knowledge of every person with knowledge of

      relevant facts. Defendants state that Plaintiffs, all witnesses named or designated

      by Plaintiffs, all defendants, all witnesses named or designated by other

      defendants, co-workers of Plaintiff, family members of Plaintiff, medical

      personnel who have treated or examined Plaintiff, medical personnel who have

      reviewed records, x-rays and/or pathology of Plaintiff, and Defendants’ corporate

      representatives may all have knowledge of relevant facts. Defendants additionally

      incorporate herein Defendants’ witness lists, exhibit lists and designation of

      deposition testimony, on file or to be filed in this matter.

(f)   for any testifying expert:

             (1)    the expert’s name, address and telephone number;

             (2)    the subject matter on which the expert will testify;

             (3)    the general substance of the expert’s mental impressions and

                    opinions and a brief summary of the basis for them, or if the

                    expert is not retained by, employed by, or otherwise subject to

                    the control of the Responding party, documents reflecting such

                    information;


                                             9
                (4)   if the expert is retained by, employed by, or otherwise subject to

                      the control of the responding party:

                      (A)   all documents, tangible things, reports, models, or data

                            compilations that have been provided to, reviewed by, or

                            prepared by or for the expert in anticipation of the

                            expert’s testimony; and

                      (B)   the expert’s current resume and bibliography;

      Defendants incorporate herein Defendants’ witness lists, exhibit lists and

      designations of deposition testimony, on file or to be filed in this matter.

      Defendants do not have information regarding Plaintiffs’ testifying experts or of

      other defendants.

(g)   any indemnity and insuring agreements described in Rule 192.3(f);

      Defendants state that the policy underlying the disclosure of insurance information

      is implicated where such documents would bear on the issue of a defendant’s

      ability to satisfy a judgment. Defendants state that they have a reasonable and

      good faith belief that the above policy concern is unlikely to be implicated in this

      action.

      To the extent that this Request seeks a different response, Defendants object on the

      grounds that it seeks information that is not relevant and/or not proportional to the

      needs of the case.




                                            10
(h)   any settlement agreements described in Rule 192.3(g);

      Defendants have no discoverable settlement agreements.

(i)   any witness statements described in Rule 192.3(h);

      Defendants are unaware of any discoverable witness statements other than those

      depositions which have been or will be taken in this case.

(j)   in a suit alleging physical or mental injury and damages from the occurrence

      that is the subject of the case, all medical records and bills that are

      reasonably related to the injuries or damages asserted or, in lieu thereof, an

      authorization permitting the disclosure of such medical records and bills;

      This request is not applicable to Defendants.

(k)   in a suit alleging physical or mental injury and damages from the occurrence

      that is the subject of the case, all medical records and bills obtained by the

      responding party by virtue of an authorization furnished by the requesting

      party.

      These documents, to the extent Defendants obtain and/or possess them, will be

      made available to Plaintiffs for review and copying at a mutually agreeable place

      and time.

(l)   the name, address, and telephone number of any person who may be

      designated as a responsible third party.

      Defendants incorporate herein Defendants’ motion for leave to designate

      responsible third parties on file or to be filed in this matter.    In addition,

      Defendants believe that Del Monte Foods, Inc., Mrs. Lopez’ former employer, is a

      responsible third party.
                                           11
